     WRIGHT, FINLAY & ZAK, LLP
 1
     Dana Jonathon Nitz, Esq.
 2   Nevada Bar No. 0050
     Paterno C. Jurani, Esq.
 3   Nevada Bar No. 8136
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     pjurani@wrightlegal.net
 6   Attorneys for Plaintiff U.S. Bank National Association, as Legal Title Trustee for PROF-2013-
 7   S3 Legal Title Trust IV

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
10   U.S. BANK NATIONAL ASSOCIATION, AS                  Case No.: 3:17-cv-00122-MMD-CBC
     LEGAL TITLE TRUSTEE FOR PROF-2013-S3
11                                                       STIPULATION AND ORDER TO
     LEGAL TITLE TRUST IV, a national bank,
12                                                       DISMISS PURSUANT TO
                                                         SETTLEMENT WITH PREJUDICE
                    Plaintiff,
13
            vs.
14
15   ALESSI & KOENIG, LLC., a Nevada limited
     liability company; HIGHLAND RANCH
16   HOMEOWNERS ASSOCIATION, a Nevada
     corporation; THUNDER PROPERTIES, INC.,
17   a Nevada corporation; DAYTON P. ROSS, an
18   individual; DOES 1 through 10, inclusive, and
     ROES 1 through 10, inclusive,
19
                    Defendants.
20
            Plaintiff, U.S. Bank National Association, as Legal Title Trustee for PROF-2013-S3
21
     Legal Title Trust IV (“Plaintiff” or “U.S. Bank”), Defendant, Thunder Properties, Inc.
22
     (“Thunder”), and Defendant, Highland Ranch Homeowners Association (“Highland Ranch”)
23
24   (collectively, the “Parties”), by and through their respective attorneys of record, hereby

25   stipulate and agree as follows:

26          WHEREAS:

27          1.      The real property which is the subject of this suit is commonly known as 6385

28   Mono Court, Sun Valley, Nevada 89433; APN: 508-211-15 (“Property”) and is part of the


     Stipulation and Order to Dismiss Pursuant to Settlement; Case No. 3:17-cv-00122-MMD-VPC

                                                     1
 1   Highland Ranch Homeowners Association;
 2          2.      Borrower, Dayton P. Ross (“Borrower”), executed a Note to finance purchase of
 3   the Property, the repayment of which was secured by a Deed of Trust recorded against the
 4   Property as Document Number 3729254 in the official records of the Washoe County
 5   Recorder’s Office;
 6          3.      U.S. Bank is the current beneficiary of record of the Deed of Trust;
 7          4.      On December 28, 2012, a Notice of Delinquent Assessment Lien was recorded
 8   against the Property by Alessi & Koenig, LLC (“A&K”) on behalf of Highland Ranch;
 9          5.      On June 5, 2013, a Notice of Default and Election to Sell Under Homeowners
10   Association Lien was recorded against the Property by A&K on behalf of Highland Ranch;
11          6.      On November 18, 2013, a Notice of Trustee’s Sale was recorded against the
12   Property by A&K on behalf of Highland Ranch;
13          7.      A&K sold the Property on behalf of Highland Ranch on December 19, 2013
14   (“HOA Sale”) to LVDG LLC Series 172 (“LVDG”), shown by the Trustee’s Deed Upon Sale
15   recorded as Document Number 4314196 in the official records of the Washoe County
16   Recorder;
17          8.      On July 22, 2015, a Grant Deed was recorded as Document Number 4494580 in
18   the official records of the Washoe County Recorder, wherein the Property was transferred to
19   Thunder;
20          9.      On February 24, 2017, U.S. Bank filed a Complaint for Quiet Title against
21   Thunder, Highland Ranch, A&K, and Borrower;
22          10.     On May 5, 2017, Thunder filed its Answer to the Complaint;
23          11.     On May 9, 2017, Highland Ranch filed its Answer to the Complaint;
24          12.     U.S. Bank, Thunder, and Highland Ranch have now come to a resolution
25   regarding their respective claims and interests in the Property;
26          13.     U.S. Bank, Thunder, and Highland Ranch have executed, or will execute, a
27   settlement agreement, the terms of which are confidential, but under which U.S. Bank agrees to
28   relinquish its right, title and interest in the Property for agreed-upon consideration;

     Stipulation and Order to Dismiss Pursuant to Settlement; Case No. 3:17-cv-00122-MMD-VPC

                                                      2
 1          14.     Nothing in this Stipulation should be construed as intended to benefit any party
 2   other than U.S. Bank, Thunder, and Highland Ranch, and in particular, shall not constitute a
 3   waiver or relinquishment of any claims by U.S. Bank against the Borrower under the Note; and
 4          15.     Each Party shall bear its own fees and costs incurred in this litigation and
 5   settlement.
 6          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED that U.S.
 7   Bank’s Complaint against Thunder and Highland Ranch is hereby dismissed in its entirety with
 8   prejudice.
 9          IT IS FURTHER STIPULATED AND AGREED that nothing in this Stipulation and
10   Order is intended to be, or will be, construed as an admission of the validity of the claims or
11   defenses of any Party.
12          IT IS FURTHER STIPULATED AND AGREED that this Stipulation and Order is
13   in no way intended to impair the rights of U.S. Bank (or any of its authorized servicers, agents,
14   investors, affiliates, predecessors, successors, and assigns) to pursue any and all legal remedies
15   against Borrower that U.S. Bank (or any of its authorized servicers, agents, investors, affiliates,
16   predecessors, successors, and assigns) may have relating to the Note, including the right to sue
17   Borrower for any deficiency.
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

     Stipulation and Order to Dismiss Pursuant to Settlement; Case No. 3:17-cv-00122-MMD-VPC

                                                     3
 1          IT IS FURTHER STIPULATED AND AGREED that each Party shall bear its own
 2   attorneys’ fees and costs incurred in this litigation and settlement.
 3          IT IS SO STIPULATED.
 4
     DATED this 30th day of August, 2019.                 DATED this 30th day of August, 2019.
 5
     WRIGHT, FINLAY & ZAK, LLP                            ROGER P. CROTEAU & ASSOCIATES,
 6                                                        LTD.
 7
     /s/ Paterno C. Jurani, Esq.                          /s/ Timothy R. Rhoda, Esq.
 8   Dana Jonathon Nitz, Esq.                             Roger P. Croteau, Esq.
     Nevada Bar No. 0050                                  Nevada Bar No. 4958
 9   Paterno C. Jurani, Esq.                              Timothy R. Rhoda, Esq.
10   Nevada Bar No. 8136                                  Nevada Bar No. 7878
     7785 W. Sahara Ave., Suite 200                       9120 West Post Road, Suite 100
11   Las Vegas, Nevada 89117                              Las Vegas, Nevada 89148
     Attorneys for Plaintiff U.S. Bank National           Attorneys for Defendant, Thunder Properties,
12   Association, as Legal Title Trustee for PROF-        Inc.
13   2013-S3 Legal Title Trust IV

14
     DATED this 30th day of August, 2019.
15
16   LEACH KERN GRUCHOW ANDERSON
     SONG
17
     /s/ Karen M. Ayarbe, Esq.
18
     Gayle A. Kern, Esq.
19   Nevada Bar No. 1620
     Karen M. Ayarbe, Esq.
20   Nevada Bar No. 3358
21   5421 Kietzke Lane, Suite 200
     Reno, Nevada 89511
22   Attorneys for Defendant, Highland Ranch
     Homeowners Association
23
24          IT IS SO ORDERED.
25
                        3rd day of ______________,
            Dated this ______       September      2019.
26
                                                    ______________________________________
27                                                  UNITED STATES DISTRICT COURT JUDGE
28

     Stipulation and Order to Dismiss Pursuant to Settlement; Case No. 3:17-cv-00122-MMD-VPC

                                                      4
